Exhibit 10.6
First Amendment
to the Nortek, Inc. Second Amended and Restated
Change in Control Severance Benefit Plan for Key Employees




WHEREAS, Nortek, Inc. (the "Company") adopted the Nortek, Inc. Second Amended
and Restated Change in Control Severance Benefit Plan for Key Employees (the
“Plan”) effective August 24, 2004;


WHEREAS, the Plan may be amended by the Company at any time; and


WHEREAS, the Company wishes to amend the Plan to comply with the final
regulations under Section 409A of the Internal Revenue Code of 1986, as amended;


NOW, THEREFORE, the Company hereby amends the Plan as follows, effective, except
where otherwise provided, January 1, 2008:


1.           The second paragraph of Section 6 is deleted in its entirety and
replaced with thefollowing:


 
“In the event of such a termination, Employee shall continue for a period of 24
months after termination to be covered at the expense of Employer by the same or
equivalent hospital, medical, accident, disability, and life insurance coverages
as he was covered immediately prior to such termination.”



2.
The following new Section 6A is inserted following Section 6, to read in its
entirey as follows:



“6A.                      Specified Employees.


(a)           If at the time of Separation from Service an Employee is a
Specified Employee, any and all amounts payable hereunder to such Employee that
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) as determined by the Company in its
sole discretion, and that would (but for this sentence) be payable within six
months following such Separation from Service, shall instead be paid in the form
of a single lump sum payment on the date that follows the date of such
Separation from Service by six (6) months and one day, together with interest at
the “short-term applicable federal rate” determined on a semi-annual basis,
prescribed by the Internal Revenue Service under Section 1274(d) of the Internal
Revenue Code (or any successor provision).  Payments, if any, due following six
(6) months following Separation from Service shall continue to be paid at the
time and in the form otherwise provided hereunder.


(b)           The following definitions shall apply for purposes of this Plan:


(i)           "Specified Employee" means an individual who is determined by the
Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.  Nortek, Inc. may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining "specified employee" status.  Any such written election shall be
deemed part of this Plan.


(ii)           “Separation from Service” means a separation from service within
the meaning of Treasury regulations §1.409A-1(h).  For this purpose, references
in this Plan to “termination of employment” shall mean a Separation from
Service.


 
(c)
Separate Payment Election.  For purposes of Section 409A, an Employee’s right to
receive any installment payment upon Separation from Service pursuant to this
Plan, offer letter or other similar agreement shall be treated as a right to
receive a series of separate and distinct payments.”



  3.
 
The following Sections 11 through 13, inclusive are added to the Plan, to read
in their entirety as follows:



“11.           Administration.  The Plan shall be administered by the Company
acting through its duly authorized officers and their delegates (the
"Administrator").  The Administrator shall have full discretionary authority to
construe the Plan, to establish procedures, and to take all such other actions
as are necessary or appropriate to administer the Policy.
 
12.           Employment Not Guaranteed.  Nothing in this Plan shall be
construed as giving any person the right to be retained in the service of the
Company as an employee or independent contractor.
 
13.           Miscellaneous.  Neither the Administrator nor the Company, nor any
officer or other representative of the Company, nor any other person, shall have
any liability to any employee for any taxes or increased taxes, or related
interest or penalties, incurred by reason of the failure of any payment to
comply with any applicable requirements of Section 409A.”
 


 
[The remainder of this page is left intentionally blank.]
 


 
 
IN WITNESS WHEREOF, Nortek, Inc. has caused this instrument of amendment to be
executed by its duly authorized officer this 29th day of December, 2008.
 


Nortek, Inc.


By: /s/ Edward J. Cooney
Authorized Officer